                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

    JENNIFER M. KING, an Individual;

                             Plaintiff,                                            8:18CV326

            vs.
                                                                                     ORDER
    CATHOLIC HEALTH INITIATIVES, a
    Nonprofit Foreign Corporation Operating in
    Nebraska, and CHI NEBRASKA d/b/a CHI
    HEALTH;

                             Defendants.


           This matter comes before the Court following a telephone conference held on April 19,
2019, with counsel for the parties. The Court and counsel discussed Defendants’ Motion to Extend
Final Progression Order Deadlines (Filing No. 52) and proposed Rule 35 examination of Plaintiff
by Defendants’ expert, and the parties’ respective concerns regarding outstanding discovery. In
accordance with the matters discussed during the conference,

           IT IS ORDERED: On or before May 6, 2019, the parties shall supplement their
outstanding discovery responses as discussed during the telephone conference and meet and confer
to determine what issues remain outstanding for the Court’s resolution. To the extent outstanding
issues remain, the parties shall jointly prepare and submit a “Discovery Disputes Form”1 to
nelson@ned.uscourts.gov and request a date for a telephone conference.

           IT IS FURTHER ORDERED that Defendant’s Motion to Extend Final Progression
Order Deadlines (Filing No. 52) is granted, in part, and the following case progression deadlines
shall apply:

           1)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is July 15, 2019. Motions to compel discovery
                   under Rules 33, 34, and 36 must be filed by July 31, 2019.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be

1
    Available at https://www.ned.uscourts.gov/attorney/judges-information/civil-case-management
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference to discuss the parties’ dispute.

         2)       The deadlines to complete expert disclosures2 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the defendants:                            May 31, 2019
                            Plaintiff’s rebuttal:                          July 1, 2019

         3)       The deposition deadline is August 16, 2019.

         4)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 30, 2019.

         5)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 30, 2019.

         6)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         7)       All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.


         Dated this 19th day of April, 2019.


                                                                 BY THE COURT:

                                                                 s/ Michael D. Nelson
                                                                 United States Magistrate Judge




         2
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.

                                                            2
